Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,127,250 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
method of providing wagers in a wagering system, comprising: receiving data on a wagering system from a live sporting event upon which wagers can be placed on plays inside of that live event
calculating from a past play, two or more different odds for at least one outcome of an upcoming play using two or more different algorithms
wherein the two or more different odds are calculated using at least two of a primary value betting formula, a primary betting arbitrage formula, a betting bank formula, a unit stakes formula, a Kelly's criterion formula, and a Monte Carlo simulation
comparing of the upcoming play to plays in a historical play database
retrieving odds of historical plays in the historical plays database that are similar in context to the upcoming play and calculating final odds for the at least one offered wager based on an adjustment factor determined by a weighted combination of the two or more different calculated odds and the retrieved odds
retrieving third party analytics related to the live sporting event to determine context of the upcoming play
changing an offered wager based on the estimated level of user activity
notifying one or more users regarding an offered wager based on the estimated level of user activity
offering an incentive to place a wager based on the estimated level of user activity
preventing one or more wagers from one or more users from being placed on the wagering system
wherein the upcoming play is a next play in the live action game
wherein the upcoming play occurs during the live action game, and the live action game has a time limit
wherein the calculating, in substantially real time, from the data on the past play, of the two or more different odds for at least one outcome of an upcoming play using two or more different algorithms is performed automatically upon the determination that the last play has ended
wherein the end of the last play is determined by at least one sensor
wherein the calculating, in substantially real time, from the data on the past play, of the two or more different odds for at least one outcome of an upcoming play using two or more different algorithms is triggered by occurrence of an event which would be followed by a play

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
calculating, from the data on a past play, two or more different odds for at least one outcome of an upcoming play in a live sporting event using two or more different algorithms
wherein the two or more different odds are calculated using at least two of a primary value betting formula, a primary betting arbitrage formula, a betting bank formula, a unit stakes formula, a Kelly's criterion formula, and a Monte Carlo simulation
comparing context of the upcoming play to plays in a historical play database
retrieving odds of historical plays in the historical plays database that are similar in context to the upcoming play
calculating final odds for the at least one offered wager based on an adjustment factor determined by a weighted combination of the two or more different calculated odds and the retrieved odds

estimating a level of user activity of at least one offered wager and altering the wagering system based on the estimated level of user activity
retrieving third party analytics related to the live sporting event to determine context of the upcoming play
changing an offered wager based on the estimated level of user activity
notifying one or more users regarding an offered wager based on the estimated level of user activity
offering an incentive to place a wager based on the estimated level of user activity
preventing one or more wagers from one or more users from being placed on the wagering system
wherein the upcoming play is a next play in the live action game
wherein the upcoming play occurs during the live action game, and the live action game has a time limit
wherein the calculating, in substantially real time, from the data on the past play, of the two or more different odds for at least one outcome of an upcoming play using two or more different algorithms is performed automatically upon the determination that the last play has ended
wherein the end of the last play is determined by at least one sensor
wherein the calculating, in substantially real time, from the data on the past play, of the two or more different odds for at least one outcome of an upcoming play using two or more different algorithms is triggered by occurrence of an event which would be followed by a play
wherein the upcoming play is after a next play
collecting wager data from at least one user related to the final odds
adjusting offered odds on the upcoming play based on the collected wager data
outputting the adjusted offered odds to a wagering application before the upcoming play

Under the broadest reasonable interpretation, claim 1 covers performance of limitations in the mind.  A human—using their mind, pen and paper—is capable of calculating, from the data on a past play, two or more different odds for at least one outcome of an upcoming play using two or more different algorithms, wherein the two or more different odds are calculated using at least two of a primary value betting formula, a primary betting arbitrage formula, a betting bank formula, a unit stakes formula, a Kelly's criterion formula, and a Monte Carlo simulation, comparing context of the upcoming play to plays in a historical play database, retrieving odds of historical plays in the historical plays database that are similar in context to the upcoming play, and calculating final odds for the at least one offered wager based on an adjustment factor determined by a weighted combination of the two or more different calculated odds and the retrieved odds.
The historical sensor database is illustrated in Fig. 4, and as shown, it is reasonable to interpret this data output can be accessed by a human using their mind, pen and paper.
The abstract idea is not integrated into a practical application.  Claim 1 recites the additional elements of a wagering system from a live sporting event.  Specifically, this additional element does not integrate the invention into a practical application because:
A wagering system: the system is recited at a high level of generality as its particular components are not claimed; an in-play sports gaming platform that receives and stores sensor data is insignificant extra solution activity, as it is obtaining data and updating a log of data prior to performing the mental processes discussed above (MPEP 2106.05(g)).  Further, a platform that offers wagering odds is not sufficient to show an improvement in computer technology.  See MPEP 2106.05(a) II.
Claims 2-4 and 14-16 recite elaborating details of how wagers are calculated.  Again, such arithmetic computations are performable by human, pen and paper. 
Claims 5-7 recite providing information to users.  Again, these functions are performable by human, pen and paper.
Claim 11 recites “wherein the last play is determined by a sensor.”  Without further elaboration, the recited “sensor” merely refers to the well-understood, routine, conventional function of obtaining, storing and presenting data.  

Allowable Subject Matter
Claims 8-10 and 12 would be allowable if rewritten to overcome the rejection(s) under the nonstatutory double-patenting doctrine set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claim 13 is objected to for depending from a rejected base claim but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715